Name: Commission Regulation (EEC) No 706/81 of 18 March 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 81 Official Journal of the European Communities No L 74/ 17 COMMISSION REGULATION (EEC) No 706/81 of 18 March 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia and Community supervision for imports of certain products originating in Yugoslavia (2 ), and in parti ­ cular Article 1 thereof. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3502/80 of 22 December 1980 establishing ceilings Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Interim Agreement, are subject to the annual ceiling indicated below, above which the customs duties appli ­ cable to third countries may be re-established : (huas) CCT heading Description Ceiling No * 60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 4 . Other outer garments : aa ) Blouses and shirt-blouses for women , girls and infants : 22 . Of wool or of fine animal hair .W Of synthetic textile fibres 44 . Of regenerated textile fibres &gt; 96 000 55 . Of cotton 61.02 Women's , girls ' and infants ' outer garments : B. Other : II . Other : e ) Other : 7 . Blouses and shirt-blouses : bb) Of man-made textile fibres cc ) Of cotton dd) Of other textile materials - i Whereas imports into the Community ot those products originating in Yugoslavia have reached that ceiling ; whereas the situation on the Community market requires customs duties applicable to third countries on the products in question to be reimposed , (') OJ No L 130, 27 . 5 . 19X0 , p . 1 (-) OJ No L *67 , * 1 . 12 . 1 980 , p . 4 V No L 74/ 18 Official Journal of the European Communities 20 . 3 . 81 HAS ADOPTED THIS REGULATION : A rticle 1 From 23 March to 31 December 1981 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : CCT heading Description Origin No 60.05 Outer garments and other articles , knitted or crocheted, not Yugoslavia elastic or rubberized : A. Outer garments and clothing accessories : 11 . Other : b ) Other : 4 . Other outer garments : aa ) Blouses and shirt-blouses for women , gids and infants : 22 . Of wool or of fine animal hair 33 . Of synthetic textile fibres 44 . Of regenerated textile fibres 55 . Of cotton 61.02 Women's, girls ' and infants ' outer garments : B. Other : II . Other : e) Other : 7 . Blouses and shirt-blouses : bb) Of man-made textile fibres cc ) Of cotton dd ) Of other textile materials Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission